Final Office Action on the Merits
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 30-58 are pending in the present application.  The claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
Claims 30-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification. The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before. The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.
The instant application does not sufficiently describe the invention as it relates to “treating fatty liver in a human subject having NASH by decreasing the rate or progression of hepatic encephalopathy (HE) in said subject comprising orally administering to said subject a pharmaceutical composition in an amount sufficient to decrease the rate or progression of HE in said subject, wherein said pharmaceutical composition includes a testosterone ester component (TEC) consisting essentially of at least one testosterone ester, said TEC being in an amount of about 200 mg to about 750 mg when said subject is male and said TEC being in an amount of about 1/10th - 1/15th of about 200 mg to about 750 mg when said subject is female”.
It is noted that claims 39 and 58 are limited to testosterone dodecanoate and both claims 39 and 48 do not recite specific amounts.
The following citations are the only references to encephalopathy in the present specification:
As a consequence of the actions of compounds according to the present invention in reducing and/or inhibiting liver injury, certain complications of liver injury- may be reduced including, for example, liver failure, liver shock, obstructive jaundice, cirrhosis, including primary biliary cirrhosis, primary sclerosing cholangitis, portal hypertension, ascites, variceal bleeding, encephalopathy, depression, malaise, renal disease, arthritis, portal vein thrombosis, and budd chiari. (see page 52, lines 17-22);

As a consequence of the treatment methods described above, the occurrence and/or severity of one or more of the following conditions will be substantially reduced: liver failure, liver shock, obstructive jaundice, primary biliary cirrhosis, primary sclerosing cholangitis, portal hypertension, ascites, variceal bleeding, encephalopathy, depression, malaise, renal disease, arthritis, portal vein thrombosis and budd chiari. (see page 53, lines 3-7); and 

In treating the above disease states and/or conditions there is an inhibition or a reduction in the likelihood of liver injury or that one or more of the following conditions will occur in the treated patient: liver failure, portal hypertension, ascites, variceal bleeding, encephalopathy, depression, malaise, renal disease, arthritis, portal vein thrombosis and/or budd-chiari. (see page 55, lines 22-26).

Said disclosure does not provide description of treating fatty liver in a human 
subject having NASH by orally administering at least one testosterone ester “in an amount sufficient to decrease the rate or progression of HE in said subject”.  The claimed amounts, i.e., of about 200 mg to about 750 mg when said subject is male and said TEC being in an amount of about 1/10th - 1/15th of about 200 mg to about 750 mg when said subject is female, are disclosed for the treatment of a liver disease or condition and, thus, there is no disclosure of what said amount “sufficient to decrease the rate or progression of HE” would be.
	Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result. While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing. In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

Claims 34-37, 43-46, 52-55 and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As recognized by MPEP § 2163.05 (II), 
NARROWING OR SUBGENERIC CLAIM 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) ("If n-propylamine had been used in making the compound instead of n-butylamine, the compound of claim 13 would have resulted. Appellants submit to us, as they did to the board, an imaginary specific example patterned on specific example 6 by which the above butyl compound is made so that we can see what a simple change would have resulted in a specific supporting disclosure being present in the present specification. The trouble is that there is no such disclosure, easy though it is to imagine it.") (emphasis in original); Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989), the Board affirmed the rejection under 35 U.S.C. 112, first paragraph, of claims to an internal combustion engine which recited "at least one of said piston and said cylinder (head) having a recessed channel." The Board held that the application which disclosed a cylinder head with a recessed channel and a piston without a recessed channel did not specifically disclose the "species" of a channeled piston.
As recognized by MPEP § 608.04(a), “[n]ew matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).”
Here, claims 34-37, 43-46, 52-55 and 58 recite “wherein said subject comprises a sarcopenic cirrhotic male subject”.  However, there is no description of NASH in a “sarcopenic cirrhotic male subject” in the specification.  While the present specification sets forth the progression of NASH to cirrhosis or that the subject has one or more comorbidities inclusive of sarcopenia, there is no description of a subject having NASH who also has sarcopenia and cirrhosis as recited by the instant claims.
As noted above, the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the disclosure as filed is a violation of the written description requirement of 35 U.S.C. 112, first paragraph and new matter includes the addition of specifics after a broader original disclosure.
This is both a written description rejection and a new matter rejection.

Claim Rejections - 35 USC § 103
The rejection of claims 1-29 under 35 U.S.C. 103 over Haider et al. (Horm Mol Biol Clin Invest, 2010), Gronbaek et al. (WO 2015/192854), Mody et al. (Cardiovasc. Endocrinol., 2015), Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 4/17/2020) and Giliyar et al., (US 2010/01 73882) in combination is made moot by the cancellation of the instant claims.

Claims 30-58 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (Horm Mol Biol Clin Invest, 2010), Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, cited by applicant on IDS submitted 04/17/2020), Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 4/17/2020), Giliyar et al., (US 2010/01 73882) and Ali et al. (Afro-Egypt J. Infect. Endem Dis, 2017) in combination.
The art teaches the use of testosterone ester for treating fatty liver, such as, NASH, as evidenced by Haider and Gronbaek.
Both Haider et al. and Gronbaek et al. teach the use of testosterone undecanoate for the treatment of non-alcoholic liver steatosis (see the references in their entities).
Haider et al. teaches
parenteral administration of 1000 mg of testosterone undecanoate is beneficial in the treatment of non-alcoholic liver steatosis;
testosterone inhibits the expression of lipoprotein lipase activity, the main enzymatic regulator of triglyceride uptake in the fat cells and results in improvement in lipid profiles;
low levels of testosterone is associated with diseases such as diabetes mellitus and atherosclerotic disease (see for example, instant claims 31, 35, 40, 44, 49, 53, 54) and
that testosterone administration restores testosterone levels with a decrease in visceral fat:

    PNG
    media_image1.png
    98
    579
    media_image1.png
    Greyscale
(see the entire article, especially Abstract (Results); page 28, 2nd and 3rd full paragraphs; page 29, Results, 3rd paragraph; page 30, Discussion). 
Gronbaek et al. teaches
treatment of non-alcoholic steatohepatitis (NASH) utilizing testosterone 
undecanoate; 
liver fibrosis is the hallmark for the progression of NAFLD and
NASH can be diagnosed in an individual having other symptoms such as diabetes, liver disease, primary biliary cirrhosis, primary sclerosing cholangitis, etc. as recited by instant claims 31, 32, 35, 36, 40, 41, 44, 45, 49, 50, 53, 54, 58 (see the entire article, especially Abstract; page 1, lines 4-9; page 13, line 1 - page 16, line 26; page 25, lines 14-27).

Kim et al. teaches a low level of serum total testosterone is associated with nonalcoholic fatty liver disease (see the entire article, especially Abstract and Conclusions). The reference also teaches NAFLD is closely related to abdominal obesity, type 2 diabetes, metabolic syndrome, cardiovascular disease, etc. 
Based on the knowledge in the art as shown by the teachings of Haider, Gronbaek and Kim, the treatment of NASH via administering testosterone esters such as testosterone undecanoate, in order to increase the level of total testosterone, would have been obvious to the skilled artisan in the art at the time of the present invention.

The combination of Haider, Gronbaek and Kim do not teach (i) oral administration of testosterone esters; (ii) decreasing the rate or progression of hepatic encephalopathy; (iii) wherein said method results in a reduction of at least one of a quantity of decompensation events and a rate of a decompensation event as recited by instant claims 33, 37, 42, 46, 51, 55 and 58; (iv) wherein said subject comprises a sarcopenic cirrhotic male as recited by instant claims 34, 43, 52 and 58; (v) testosterone dodecanoate as recited by instant claims 38, 39, 56 and 58; and (vi) amounts as recited by instant claims 30, 57 and 58.
However, oral formulations of testosterone esters, including testosterone dodecanoate, for hormone replacement therapy were known in the pharmaceutical art at the time of the present invention. For example,
Nijs et al. teaches oral formulations comprising about 200-250 mg/ml testosterone undecanoate for use in hormone replacement therapy (see the entire article, especially Abstract); and
Giliyar et al. teaches oral formulations comprising 10 mg to 1000 mg of testosterone C2-13 alkyl esters, which includes testosterone undecanoate (C11 ester as taught by Haider and Gronbaek) and testosterone dodecanoate (C12 ester as recited by instant claims 38, 39, 56 and 58) for hormone replacement therapy (see the entire article, especially paragraphs 0006, 0009, 0014, 0021, 0028, 0029 and 0075; claims).

Therefore, utilization of oral formulations of testosterone esters comprising 10 mg to 1000 mg of testosterone esters, for hormone replacement therapy, in the treatment of NASH would have been obvious to the skilled artisan in the art at the time of the present invention.  In other words, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that oral administration of testosterone undecanoate,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
or the corresponding adjacent homolog, i.e., testosterone dodecanoate, 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
would result in increased level of serum concentration of testosterone as taught by Giliyar and, thus, would be useful in treating liver disease, such as, NASH.
As recognized by MPEP § 2144.09(II):
Compounds which are ….. homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).
Therefore, the use of testosterone dodecanoate in the process taught by Haider or Gronbaek is rendered prima facie obvious.
Decreasing the rate or progression of hepatic encephalopathy or reduction of at 
least one of a quantity of decompensation events and a rate of a decompensation event would flow naturally from the administration of testosterone ester for the treatment of NASH as taught by the art.
As noted by MPEP § 2112.01(II):
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Additionally,
It is noted that In re Best (195 USPQ 480) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to "prove that the subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph); and
determining the amount(s) of an active agent useful in treating a condition is routinely done in the medical art. Therefore, the determination of the amount(s) of testosterone ester that would be useful in the treatment of NASH and also useful in decreasing the rate or progression of HE in said human subject, i.e., male or female, would have been within the level of skill of the ordinary artisan in the art (i.e., a medical doctor) at the time of the present invention.  The difference in testosterone between males and females is well-known in the medical art (see for example, Marks, 2022 cited by applicant on IDS submitted 05/06/2022).
	"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. Furthermore, it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). All found in MPEP § 2144.05(II)(A).
Lastly, claims 34, 43, 52 and 58 differ from the combination as discussed above, by reciting the limitation “wherein said subject comprises a sarcopenic cirrhotic male”.
As evidenced by the art, there are a number of comorbidities in NASH patients.  It is also known in the medical art that NASH is a cause of liver cirrhosis (see for example, US 8,287,481, col. 1, lines 24-30; US 2002/0183382, paragraph [0004]) and as evidenced by Ali et al., 
sarcopenia is one of the commonest complications of cirrhosis and 
sarcopenia in male patients with liver cirrhosis, i.e., sarcopenic cirrhotic male 
subject, correlates to decreased testosterone level (see the reference in its 
entirety, especially page 244, Discussion, page 245, Conclusion).  
Based on said knowledge, the skilled artisan in the art at the time of the present invention would have the reasonable expectation that treating a human subject having NASH with a testosterone ester would also be useful in treating said male subject with sarcopenic cirrhosis as recited by instant claims 34, 43, 52 and 58.
In summary, the art teaches the use of testosterone esters for treatment of NASH in patients with various comorbidities.  Determining the amount of said testosterone that would be useful in treating NASH in said patient, i.e., male or female, and that would also be effective in decreasing the rate or progression of HE would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the art at the time of the present invention. 
For these reasons, the claimed invention is rendered prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to BARBARA P BADIO whose telephone number is (
571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628